Judgment, Supreme Court, New York County (Irma Vidal Santaella, J.), entered November 15, 1989, which denied and dismissed the petition brought pursuant to CPLR article 78, challenging respondent’s determination finding petitioner guilty under a certain summons, unanimously reversed, on the law, the petition granted to the extent of remanding the matter to the Parking Violations Bureau Appeals Board for a new hearing, without costs.
In light of the unavailability of a transcript of the administrative hearing, and in view of respondent’s concession that a new hearing is required for that reason, we grant the petition and remand for that purpose. Concur—Rosenberger, J. P., Ellerin, Wallach, Smith and Rubin, JJ.